ORDER OF INTERIM SUSPENSION FROM THE PRACTICE OF LAW

The Indiana Supreme Court Disciplinary Commission files a “Verified Emergency Petition For Order Of Interim Suspension Pursuant To Indiana Admission And Discipline Rule 23(ll.l)(b),” asking that Respondent be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to alleged misconduct that may cause Respondent’s continued practice of law during the pendency of a disciplinary investigation or proceeding to pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice.
Being duly advised, the Court now GRANTS the petition and ORDERS that Respondent be suspended pendente lite *605from the practice of law in this State, effective September 28, 2007. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). This suspension shall expire one hundred eighty (180) days from the date of this order, absent demonstration by the Commission before the expiration that it should continue beyond one hundred eighty (180) days.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court’s website for orders concerning attorney disciplinary cases.
All Justices concur.